UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1654



TRACY WOODY,

                                              Plaintiff - Appellant,

          versus


CENTURA BANK, INCORPORATED/RBC CENTURA BANK,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-02-176-5-H)


Submitted:   July 8, 2003                  Decided:   July 23, 2003


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tracy Woody, Appellant Pro Se.    Timothy Wood Wilson, POYNER &
SPRUILL, Rocky Mount, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Tracy Woody appeals the district court’s order dismissing her

civil action for failure to comply with Fed. R. Civ. P. 8, 12(b).

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court. See Woody v. Centura Bank Inc., No. CA-02-176-5-H (E.D.N.C.

Apr. 23, 2003).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                 AFFIRMED




                                      2